Judgment, Supreme Court, New York County (Richard Lowe, III, J., at plea and sentence), rendered May 26, 1992, convicting defendant, upon his plea of guilty, inter alia, of 14 counts of robbery in the second degree, and sentencing him to 14 concurrent terms of from 5 ¥2 to 16 ¥2 years imprisonment, unanimously modified, on the law, to reduce the sentence to 14 concurrent terms of from 5 to 15 years imprisonment on the second degree robbery convictions, and otherwise affirmed.
The sentence imposed on each of the second degree robbery convictions, a class C felony, was illegal to the extent it exceeds 5 to 15 years (see, Penal Law § 70.02 [1] [b]; [3] [b]; [4]). Since it is clear from the plea minutes that the court did not intend to have the sentences run consecutively, a remand for clarification is unnecessary (see, People v Wilkerson, 121 AD2d 284). We, therefore, reduce the sentences to the maximum permitted by statute. Concur—Sullivan, J. P., Carro, Wallach, Williams and Tom, JJ.